                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF
UPON THE RELATIONS AND FOR THE USE
OF THE TENNESSEE VALLEY AUTHORITY

V.                                                CIVIL ACTION NO.: 1:17-CV-202-SA-DAS

EASEMENTS AND RIGHTS-OF-WAYS OVER
A TOTAL OF 2.48 ACRES OF LAND IN
CLAY COUNTY, MISSISSIPPI                                                        DEFENDANTS

                                            ORDER

       The Plaintiff filed a Motion for Entry of Order Settling Interest of Defendant Callie Ree

White and Disbursing Funds [38]. The attached documents and proposed order are incomplete and

thus insufficient to aid the Court in making an informed decision about whether to accept the

parties’ agreement. The Court contacted Plaintiff’s Counsel seeking the appropriate documents,

but the documents were never produced. Thus, the Court denies the Plaintiff’s Motion [38] without

prejudice for failure to produce adequate documentation.

       SO ORDERED, this the 31st day of October, 2019.



                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
